20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 1 of 30




                      EXHIBIT E
                         20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 2 of 30
                                                          2015 HOURLY RATE FACT SHEET




                                            STATE BAR OF TEXAS
                              DEPARTMENT OF RESEARCH & ANALYSIS




                                                         2015 HOURLY FACT SHEET

                                                                Published August 2016
                                        Analysis by Invariance Dynamics Consulting – Nils Greger Olsson, PhD




                   P.O. Box 12487, Austin, TX 78711      (800) 204-2222, ext. 1724 or (512) 427-1724   research@texasbar.com




State Bar of Texas Department of Research and Analysis
                   20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 3 of 30
                                                         2015 HOURLY RATE FACT SHEET



Introduction
This hourly rate report is published periodically about the economics of law practice in Texas. To make such information available to
attorneys, the State Bar’s Department of Research and Analysis conducted the Texas Attorney Survey – Status 2015 on March 21,
2016. A goal of the survey was to obtain information on hourly rates charged in 2015 by Texas attorneys.

This report presents the data collected on the hourly rates of 4,260 licensed and practicing, full-time private practitioners who
provided hourly rate information for the calendar year 2015. The report provides detailed breakdowns of hourly rates by sex, race,
ethnicity, age, law firm size, years of experience, area of practice, and region of the state. A comparison to 2013 hourly rates is also
provided for select demographics.

The questionnaire was emailed on March 21, 2016, to all active State Bar of Texas attorneys who have not opted out of taking surveys
(N = 94,150). The survey’s response rate was 12.5 percent, with a total of 11,793 attorneys responding to at least a portion of the
survey. A more detailed description of the methodology and a copy of the questionnaire are included at the end of this report
(Appendix A).

This report on hourly rates displays the median hourly rates by category. The median hourly rate is the preferred measure of average
hourly rates, rather than the mean, because it more accurately represents the typical rates. Rates are only reported on categories with 6
or more responses.




State Bar of Texas Department of Research and Analysis
                                                                                                                                           ii
                     20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 4 of 30
                                                                    2015 HOURLY RATE FACT SHEET




2015 and 2013 Overall Hourly Rates1: Distribution Statistics
        This distribution statistics table on the right shows the following
        statistics of 2015 hourly rates:
                                                                                                  2015 Hourly Rate
                              i. The mean (average): of reported hourly rates.                                                Private Practitioners
                              ii. The 75th percentile2: 75 percent of attorneys
                              charge at or less.                                                                                   (n= 4,260)
                              iii. The median (50th percentile): the hourly rate                  Average (Mean)                      $288
                              charged at the midpoint of a rank ordering of                       75th Percentile                     $350
                              attorneys’ rates (50 percent of attorneys charge the
                              median or less).                                                    Median (50th Percentile)            $260
                              iv. The 25th percentile, the rate that 25 percent of                25th Percentile                     $200
                              attorneys charge at or less than.

        When possible, the 2013 hourly rate medians are shown for the
        comparison.
        1                                                                                         2013 Hourly Rate            Private Practitioners
         If an attorney’s hourly rate varied by area of practice, a simple average for that
        attorney was calculated.                                                                                                   (n= 4,951)
                                                                                                  Median                              $242
                                                                                                  Increase or decrease in
                                                                                                  medians (2015 - 2013)                $18
                                                                                                  Percent change in medians
                                                                                                  (2015 - 2013) / 2013                 7.4%




State Bar of Texas Department of Research and Analysis
                                                                                                                                                      iii
                   20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 5 of 30
                                                         2015 HOURLY RATE FACT SHEET

Hourly Rate Summary Findings
Below are summary findings from the 2015 survey. Articles will be published in the Texas Bar Journal to provide detailed information on
notable findings.

All hourly rate information provided in this report is for full-time private practitioners only.

Hourly Rates by Demographic Category
   The median hourly rate reported for all full-time private practitioners increased by 7.4 percent ($242 to $260) from 2013 to 2015.
   The median hourly rate reported for women attorneys increased by 9.6 percent ($228 to $250) from 2013 to 2015. This compares to a
      11.3 percent ($247 to $275) increase for male attorneys.
   The median hourly rate reported for racial minority attorneys increased by 14.7 percent ($218 to $250) from 2013 to 2015. This
      compares to a 6.1 percent increase ($245 to $260) for white attorneys.
   There is a direct relationship between median hourly rates and years of experience, age, and firm size. Information on median hourly
      rates reported in 2015 for these categories include:
          o Years of experience: Rates increase as attorneys obtain more experience. In 2015, rates ranged from $200 for attorneys who had
              2 or less years of experience to $300 for attorneys who had more than 25 years of experience.
          o Age: Rates increase as attorneys age. In 2015, rates ranged from $180 for attorneys who were 21 to 25 years of age to $300 for
              attorneys who were more than 65 years of age.
          o Firm size: Rates increase as firm sizes increase. In 2015, rates ranged from $250 for attorneys who worked as solo practitioners
              to $425 for attorneys who were in firms with more than 400 attorneys.
   Detailed information on hourly rates reported by practice area can be found on pages 6-7, and 9-11.


Hourly Rates by Geographic Region
   Overall median hourly rate findings by geographic region include:
         o All metropolitan regions: Rates for attorneys in metropolitan regions increased by 8.2 percent ($243 to $263) from 2013 to
             2015.
         o Non-metropolitan areas: Rates for attorneys in non-metropolitan areas increased by 20.6 percent ($199 to $240) from 2013 to
             2015.
         o Out of state/country: Rates for attorneys out of state/country increased by 9.7 percent ($269 to $295) from 2013 to 2015.
   Detailed information on hourly rates by geographic region can be found on pages 8-13.




State Bar of Texas Department of Research and Analysis
                                                                                                                                iv
                   20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 6 of 30
                                                                          2015 HOURLY RATE FACT SHEET



                                                                               Table of Contents
                         Hourly Rates by Demographic Category .................................................................................. 1-7
                         Hourly Rate Ranges of Full-Time Private Practitioners .................................................................. 1
                         All Full-Time Private Practitioners.................................................................................................. 2
                         Sex ................................................................................................................................................... 2
                         Race and Ethnicity ........................................................................................................................... 2
                         Years of Experience ......................................................................................................................... 3
                         Age ................................................................................................................................................... 4
                         Firm Size .......................................................................................................................................... 5
                         Practice Area ................................................................................................................................. 6-7
                         Hourly Rates by Geographic Region....................................................................................... 8-13
                         Region .............................................................................................................................................. 8
                         Practice Area by Region ............................................................................................................. 9-11
                         Region by Years of Experience ..................................................................................................... 12
                         Region by Firm Size ...................................................................................................................... 13
                         Appendix .................................................................................................................................. 14-24
                         Method ........................................................................................................................................... 14
                         Geographic Regions.................................................................................................................. 15-16
                         Survey Instrument .................................................................................................................. 17-24




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                                     v
                                 20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 7 of 30
                                                                                     2015 HOURLY RATE FACT SHEET




Median Hourly Rates by Demographic Category
Hourly Rate Ranges of 2015 and 2013 – Full-Time Private Practitioners
          More than $500                                                              5.1%
                                                                                   4.6%                                                      2013 Median Hourly Rate = $242
             $451 to $500                                   2.4%                                                                             2015 Median Hourly Rate = $260
                                                            2.4%
                                                                                                                                             2013 to 2015 Percent Change = 7.4%
             $401 to $450                                                  4.0%                                                              2013 to 2015 Difference = +$18
                                                                       3.5%
             $351 to $400                                                                                           8.0%
                                                                                                    6.4%
             $326 to $350                                                                                          7.9%
                                                                                         5.3%
             $301 to $325                                                      4.5%
                                                                            4.1%
             $276 to $300                                                                                                                           11.8%
                                                                                                                                                    11.8%
             $251 to $275                                                                               7.0%
                                                                                                     6.5%
             $226 to $250                                                                                                                                                     15.3%
                                                                                                                                                                               15.5%
             $201 to $225                                                                                    7.3%
                                                                                                                7.7%
             $176 to $200                                                                                                                                       13.4%
                                                                                                                                                                         14.7%
             $151 to $175                                                                          6.1%
                                                                                                            7.1%
             $126 to $150                                                       4.4%
                                                                                                          6.8%
             $101 to $125                  0.8%
                                                  1.6%
               $76 to $100                   1.0%
                                             1.0%
                $75 or less                 0.9%
                                              1.1%
                              0.0%                2.0%                 4.0%                6.0%                  8.0%             10.0%          12.0%          14.0%             16.0%          18.0%
                                                                                                                                                                                                 More
                      $75 or       $76 to      $101 to $126 to $151 to $176 to $201 to $226 to $251 to $276 to $301 to $326 to $351 to $401 to $451 to
                                                                                                                                                                                                 than
                       less         $100        $125    $150    $175    $200    $225    $250    $275    $300    $325    $350    $400    $450    $500
                                                                                                                                                                                                 $500
             2015      0.9%         1.0%        0.8%         4.4%         6.1%        13.4%         7.3%         15.3%     7.0%      11.8%      4.5%     7.9%     8.0%      4.0%          2.4%   5.1%
             2013      1.1%         1.0%        1.6%         6.8%         7.1%        14.7%         7.7%         15.5%     6.5%      11.8%      4.1%     5.3%     6.4%      3.5%          2.4%   4.6%
*Note: If an attorney’s hourly rate varied by area of practice, a simple average was calculated.




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                                                 1
                             20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 8 of 30
                                                                          2015 HOURLY RATE FACT SHEET




Hourly Rates by Demographic Category
2013 and 2015 Median Hourly Rate by Sex, Race, and Ethnicity
                                                                        Median Hourly Rates                                           Change from 2013 to 2015
                                                                    2013                    2015                                 Difference           Percent Change
  All Full-Time Private Practitioners
                         Full-Time attorneys                       $242                             $260
                                                                                                                                     $18                           7.4%
                                                                (N = 4,951)                      (N = 4,260)
  Sex
                                               Male                $247                             $275
                                                                                                                                     $28                          11.3%
                                                                (N = 3,271)                      (N = 2,749)
                                            Female                 $228                             $250
                                                                                                                                     $22                           9.6%
                                                                (N = 1,458)                      (N = 1,406)
  Race
  White                                                             $245                            $260
                                                                                                                                     $15                           6.1%
                                                                (N = 3,958)                      (N = 3,730)
  All Racial Minorities                                             $218                            $250
                                                                                                                                     $32                          14.7%
  (For 2013, this included Hispanic or Latino)                   (N = 732)                       (N = 371)
                    Black or African American                       $220                            $250
                                                                                                                                     $30                          13.6%
                                                                 (N = 132)                       (N = 110)
              American Indian or Alaska Native                      $200                            $250
                                                                                                                                     $50                          25.0%
                                                                  (N = 14)                        (N = 24)
                                         Asian                      $230                            $250
                                                                                                                                     $20                           8.7%
   (above was "Asian/Pacific Islander in 2013)                   (N = 107)                        (N = 89)
     Native Hawaiian or Other Pacific Islander                      N/A                               ~
                                                                                                                                     N/A                            N/A
                                                                    N/A
                              Two or More Races                     $233                            $264
                                                                                                                                     $31                          13.2%
                                                                  (N = 65)                        (N = 74)
                                        Other Race                  $238                            $250
                                                                                                                                     $12                           5.0%
                                                                  (N = 53)                        (N = 70)
  Ethnicity
                               Hispanic or Latino                  $203                             $250
                                                                                                                                     $47                          23.2%
                                                                 (N = 361)                       (N = 376)
                          Not Hispanic or Latino                   N/A                              $265
                                                                                                                                     N/A                            N/A
                                                                   N/A                           (N = 3,721)
  If multiple rates provided, by practice area, they were averaged for overall hourly rate. Rates are reported only for groups with six or more observations. Otherwise the tilde is
  shown (~).




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                                       2
                                 20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 9 of 30
                                                                                2015 HOURLY RATE FACT SHEET




Hourly Rates by Demographic Category
2013 and 2015 Median Hourly Rate by Years of Experience

                                                                        Median Hourly Rates                        Change from 2013 to 2015

                                                                 2013                         2015            Difference            Percent Change
   Years of Experience


                             2 or less years                    $185                       $200                  $15                     8.1%
                                                              (N = 590)                  (N = 475)
                                 3 to 6 years                   $218                       $250
                                                                                                                 $32                    14.7%
                                                              (N = 790)                  (N = 759)
                               7 to 10 years                    $239                       $250
                                                                                                                 $11                     4.6%
                                                              (N = 533)                  (N = 483)
                              11 to 15 years                    $245                       $258
                                                                                                                 $13                     5.4%
                                                              (N = 498)                  (N = 483)
                              16 to 20 years                    $261                       $300
                                                                                                                 $39                    14.9%
                                                              (N = 437)                  (N = 382)
                              21 to 25 years                    $264                       $300
                                                                                                                 $36                    13.6%
                                                              (N = 504)                  (N = 383)
                              Over 25 years                     $281                       $300
                                                                                                                 $19                     6.8%
                                                            (N = 1,399)                 (N = 1,194)

Note: Years of experience based on year first licensed in any jurisdiction.




State Bar of Texas Department of Research and Analysis
                                                                                                                                                     32
                        20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 10 of 30
                                                                 2015 HOURLY RATE FACT SHEET




Hourly Rates by Demographic Category
2013 and 2015 Median Hourly Rate by Age

                                                         Median Hourly Rates                        Change from 2013 to 2015

                                                2013                           2015            Difference            Percent Change
  Age

                      21 to 25 years             $150                       $180                  $30                    20.0%
                                               (N = 26)                   (N = 49)
                      26 to 30 years             $192                       $200
                                                                                                  $8                      4.2%
                                              (N = 624)                   (N = 567)
                      31 to 35 years             $227                       $250
                                                                                                  $23                    10.1%
                                              (N = 686)                   (N = 672)
                      36 to 40 years             $237                       $250
                                                                                                  $13                     5.5%
                                              (N = 512)                   (N = 466)
                      41 to 45 years             $240                       $254
                                                                                                  $14                     5.9%
                                              (N = 499)                   (N = 444)
                      46 to 50 years             $262                       $290
                                                                                                  $28                    10.7%
                                              (N = 500)                   (N = 398)
                      51 to 55 years             $268                       $275
                                                                                                  $7                      2.6%
                                              (N = 530)                   (N = 426)
                      56 to 60 years             $269                       $300
                                                                                                  $31                    11.5%
                                              (N = 546)                   (N = 428)
                      61 to 65 years             $270                       $300
                                                                                                  $30                    11.1%
                                              (N = 397)                   (N = 367)
                 More than 65 years              $279                       $300
                                                                                                  $21                     7.5%
                                              (N = 401)                   (N = 325)




State Bar of Texas Department of Research and Analysis
                                                                                                                                      4
                         20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 11 of 30
                                                            2015 HOURLY RATE FACT SHEET




Hourly Rates by Demographic Category
2013 and 2015 Median Hourly Rates by Firm Size

                                                  Median Hourly Rates              Change from 2013 to 2015
                                                2013                2015       Difference       Percent Change
  Firm Size
                     Solo Practitioners         $230                $250
                                                                                  $20               8.7%
                                             (N = 1,539)         (N = 1,101)
                       2 to 5 attorneys         $237                $250
                                                                                  $13               5.5%
                                             (N = 1,336)         (N = 1,101)
                      6 to 10 attorneys         $236                $250
                                                                                  $14               5.9%
                                              (N = 488)           (N = 511)
                     11 to 24 attorneys         $231                $250
                                                                                  $19               8.2%
                                              (N = 468)           (N = 437)
                     25 to 40 attorneys         $236                $250
                                                                                  $14               5.9%
                                              (N = 271)           (N = 264)
                     41 to 60 attorneys         $248                $280
                                                                                  $32              12.9%
                                              (N = 114)           (N = 123)
                    61 to 100 attorneys         $266                $257
                                                                                  -$9               -3.5%
                                              (N = 129)           (N = 84)
                   101 to 200 attorneys         $304                $333
                                                                                  $29               9.6%
                                              (N = 117)           (N = 93)
                            201 to 400          $378                $359
                                                                                 -$19               -5.1%
                                              (N = 117)           (N = 137)
               More than 400 attorneys          $452                $425
                                                                                 -$27               -6.0%
                                              (N = 347)           (N = 318)




State Bar of Texas Department of Research and Analysis
                                                                                                                 5
                               20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 12 of 30
                                                                                 2015 HOURLY RATE FACT SHEET




Hourly Rates by Demographic Category
2013 and 2015 Median Hourly Rates by Practice Area
                                                          Median Hourly Rates                                  Change from 2013 to 2015
                                                   2013                            2015                     Difference        Percent Change
   Practice Area
         Administrative and Public                 $243                             $271
                                                                                                               $28                    11.6%
                                                (N = 132)                         (N = 88)
                             ADR                   $278                             $300
                                                                                                               $22                    7.9%
                                                 (N = 65)                         (N = 30)
                          Antitrust                $463                             $485
                                                                                                               $22                    4.8%
                                                 (N = 19)                         (N = 13)
                         Appellate                 $258                             $295
                                                                                                               $37                    14.3%
                                                (N = 190)                        (N = 162)
                          Aviation                 $230                             $310
                                                                                                               $80                    34.8%
                                                 (N = 11)                         (N = 11)
                       Bankruptcy                  $259                             $300
                                                                                                               $41                    15.8%
                                                (N = 218)                        (N = 106)
                          Business                 $248                             $285
                                                                                                               $37                    14.9%
                                                (N = 841)                        (N = 879)
                      Construction                 $235                             $250
                                                                                                               $15                    6.4%
                                                (N = 197)                        (N = 215)
                        Consumer                   $233                             $243
                                                                                                               $10                    4.1%
                                                (N = 128)                         (N = 88)
                   Creditor-Debtor                 $211                             $250
                                                                                                               $39                    18.5%
                                                (N = 200)                        (N = 159)
                          Criminal                 $190                             $200
                                                                                                               $10                    5.3%
                                                (N = 519)                        (N = 149)
                        Elder Law                  $228                             $250
                                                                                                               $22                    9.6%
                                                 (N = 97)                         (N = 58)
                     Entertainment                 $307                             $300
                                                                                                                -$7                   -2.3%
                                                 (N = 15)                         (N = 19)
                    Environmental                  $321                             $308
                                                                                                               -$14                   -4.2%
                                                 (N = 59)                         (N = 54)
          Ethics-Legal Malpractice                 $279                             $273
                                                                                                                -$7                   -2.3%
                                                 (N = 29)                         (N = 30)
                           Family                  $227                             $250
                                                                                                               $23                    10.1%
                                               (N = 1,071)                       (N = 916)
       Government/Administrative                   $196                             $225
                                                                                                               $29                    14.8%
                                                (N = 143)                        (N = 126)
                       Health Care                 $247                             $255
                                                                                                                $8                    3.2%
                                                (N = 116)                        (N = 112)
                      Immigration                  $196                             $270
                                                                                                               $74                    37.8%
                                                 (N = 87)                         (N = 12)


Note: Attorneys could report working in more than one practice area. For example, if an attorney reported working in both family law and criminal law they were counted in both.




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                                   6
                                20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 13 of 30
                                                                                  2015 HOURLY RATE FACT SHEET




Hourly Rates by Demographic Category
2013 and 2015 Median Hourly Rates by Practice Area (Continued)
                                                          Median Hourly Rates                                   Change from 2013 to 2015
                                                   2013                             2015                     Difference        Percent Change
   Practice Area
                         Insurance                  $183                             $195
                                                                                                                 $12                    6.6%
                                                 (N = 269)                        (N = 271)
              Intellectual Property                 $331                             $365
                                                                                                                 $34                   10.3%
                                                 (N = 267)                        (N = 208)
                      International                 $350                             $385
                                                                                                                 $35                   10.0%
                                                  (N = 36)                         (N = 31)
                           Juvenile                 $147                             $100
                                                                                                                -$47                   -32.0%
                                                  (N = 47)                         (N = 27)
               Labor-Employment                     $256                             $278
                                                                                                                 $22                    8.4%
                                                 (N = 335)                        (N = 282)
          Law Office Management                     $241                              ~
                                                                                                                 N/A                     N/A
                                                  (N = 15)
           Litigation: Commercial                   $265                            $283
                                                                                                                 $18                    6.6%
                                                (N = 1,299)                      (N = 1209)
        Litigation: Personal Injury                 $189                            $185
                                                                                                                 -$4                    -2.1%
                                                 (N = 599)                        (N = 431)
                           Military                  ~                                ~
                                                                                                                 N/A                     N/A
                         Oil & Gas                  $240                             $255
                                                                                                                 $15                    6.3%
                                                 (N = 350)                        (N = 302)
                             Other                  $237                             $260
                                                                                                                 $23                    9.7%
                                                 (N = 265)                        (N = 183)
                Public Utility Law                  $259                             $308
                                                                                                                 $49                   18.7%
                                                  (N = 44)                         (N = 30)
                        Real Estate                 $237                             $250
                                                                                                                 $13                    5.5%
                                                 (N = 731)                        (N = 612)
                       School Law                   $208                             $225
                                                                                                                 $17                    8.2%
                                                  (N = 56)                         (N = 48)
                    Securities Law                  $338                             $385
                                                                                                                 $47                   13.9%
                                                  (N = 83)                         (N = 78)
               Social Security Law                  $194                              ~
                                                                                                                 N/A                     N/A
                                                  (N = 12)
                          Taxation                  $292                             $350
                                                                                                                 $58                   19.9%
                                                 (N = 151)                        (N = 172)
                       Technology                   $290                             $375
                                                                                                                 $85                   29.3%
                                                  (N = 30)                         (N = 25)
              Wills-Trusts-Probate                  $232                             $250
                                                                                                                 $18                    7.8%
                                                 (N = 867)                        (N = 602)


Note: Attorneys could report working in more than one practice area. Rates are reported only for groups with six or more observations. Otherwise the tilde is shown (~).




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                           7
                            20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 14 of 30
                                                               2015 HOURLY RATE FACT SHEET




Hourly Rates by Geographic Region
2013 and 2015 Median Hourly Rates by Region

                                                         Median Hourly Rates                       Change from 2013 to 2015
                                                 2013                          2015          Difference             Percent Change
  Region
  All Metropolitan Regions                        $243                       $263
                                                                                                $20                     8.2%
                                               (N = 4,234)                (N = 3,644)
      Houston-The Woodlands-Sugarland
                                MSA                $249                       $275              $26                    10.4%
                                               (N = 1,257)                (N = 1,134)
       Dallas-Fort Worth-Arlington MSA             $249                       $275
                                               (N = 1,368)                (N = 1,144)
                                                                                                $26                    10.4%
               Austin-Round Rock MSA               $259                       $300
                                                (N = 574)                  (N = 449)
                                                                                                $41                    15.8%
       San Antonio-New Braunfels MSA               $225                       $250
                                                (N = 358)                  (N = 341)
                                                                                                $25                    11.1%
                             El Paso MSA           $203                       $200
                                                 (N = 61)                   (N = 62)
                                                                                                -$3                     -1.5%
                     Corpus Christi MSA            $229                       $250
                                                 (N = 59)                   (N = 50)
                                                                                                $21                     9.2%
             Beaumont-Port Arthur MSA              $218                       $232
                                                 (N = 46)                   (N = 42)
                                                                                                $14                     6.4%
                     Central Texas MSAs            $199                       $225
                                                 (N = 55)                   (N = 51)
                                                                                                $26                    13.1%
                 East & NE Texas MSAs              $225                       $250
                                                (N = 162)                  (N = 139)
                                                                                                $25                    11.1%
                      South Texas MSAs             $198                       $225
                                                 (N = 97)                   (N = 79)
                                                                                                $27                    13.6%
                         West Texas MSAs           $224                       $225
                                                                                                $1                      0.4%
                                                (N = 197)                  (N = 153)
   Non-Metro Areas                                 $199                       $240
                                                (N = 191)                  (N = 154)
                                                                                                $41                    20.6%
  Out of State/Country                             $269                       $295
                                                                                                $26                     9.7%
                                                (N = 251)                  (N = 278)




State Bar of Texas Department of Research and Analysis
                                                                                                                                     8
                          20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 15 of 30
                                                                    2015 HOURLY RATE FACT SHEET




Hourly Rates by Practice Area by Geographic Region
2015 Median Hourly Rates
                                                            2015 Median Hourly Rates by Practice Area by Region
                          Houston-    Dallas-                 San
                            The                  Austin-                                    Beaumon
                                       Fort                 Antonio-              Corpus                Central    East &      South      West      Non-
                          Woodlands              Round                  El Paso              t-Port                                                           Out of State/
                                      Worth-                  New                 Christi                Texas    NE Texas     Texas      Texas     Metro
                             -                    Rock      Braunfels
                                                                         MSA                 Arthur                                                            Country
                                      Arlingto                                     MSA                  MSAs       MSAs        MSAs       MSAs      Areas
                          Sugarland               MSA         MSA                             MSA
                                      n MSA
                            MSA
  Practice Area by
  Region
     Administrative and
                            $300       $250       $300       $200         ~         ~           ~          ~          ~          ~          ~         ~          $208
                 Public
                          (N = 15)    (N = 13)   (N = 37)
                  ADR       $350        $385        ~          ~          ~         ~           ~          ~          ~          ~          ~         ~            ~
                           (N = 8)     (N = 8)
              Antitrust       ~           ~         ~          ~          ~         ~           ~          ~          ~          ~          ~         ~            ~

              Appellate     $325        $275       $340      $250         ~         ~           ~          ~          ~          ~        $195        ~           $198
                          (N = 45)    (N = 46)   (N = 19)   (N = 9)                                                                     (N = 11)                (N = 12)
              Aviation       ~           ~          ~          ~          ~         ~           ~          ~          ~          ~         ~          ~            ~

            Bankruptcy      $300        $340        ~          ~          ~         ~           ~          ~          ~          ~          ~         ~          $355
                          (N = 31)    (N = 39)                                                                                                                  (N = 8)
              Business      $300        $300      $300       $278        $245      $250       $275       $250       $250       $250       $225       $238        $305
                                        (N =
                          (N = 240)              (N = 79)   (N = 62)    (N = 8)   (N = 7)    (N = 9)   (N = 10)   (N = 36)   (N = 11)   (N = 34)   (N = 18)     (N = 63)
                                        282)
           Construction     $240        $250       $275       $250        ~         ~           ~          ~          ~        $200         ~         ~           $280
                          (N = 59)    (N = 71)   (N = 21)   (N = 23)                                                          (N = 8)                           (N = 11)
             Consumer       $200        $225       $275       $250        ~         ~           ~          ~          ~          ~          ~         ~           $250
                          (N = 20)    (N = 25)    (N = 9)    (N = 7)                                                                                             (N = 9)
        Creditor-Debtor     $250        $265       $250       $200        ~         ~           ~          ~        $250         ~        $195        ~           $230
                          (N = 45)    (N = 45)   (N = 10)   (N = 11)                                               (N = 6)               (N = 9)                (N = 13)
              Criminal      $200        $238       $190       $200        ~         ~           ~          ~        $160         ~        $175       $175         $238
                          (N = 27)    (N = 30)    (N = 8)   (N = 14)                                               (N = 7)               (N = 6)   (N = 20)     (N = 12)
             Elder Law      $233        $250       $263       $225        ~         ~           ~          ~          ~          ~          ~        $225           ~
                           (N = 8)    (N = 17)               (N = 7)                                                                                (N = 6)
          Entertainment       ~         $300        ~           ~         ~         ~           ~          ~          ~          ~          ~          ~           ~
                                       (N = 7)

Note: Attorneys could report working in more than one practice area. Rates are reported only for groups with six or more observations. Otherwise a tilde is shown (~).




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                              9
                           20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 16 of 30
                                                                       2015 HOURLY RATE FACT SHEET




Hourly Rates by Practice Area by Geographic Region (continued)
2015 Median Hourly Rates
                                                                   2015 Median Hourly Rates by Practice Area by Region
                                                                                      (Continued)

                                Houston-     Dallas-    Austin-      San
                                                                                                     Beaumont
                                  The         Fort                 Antonio-               Corpus                Central     East &     South      West       Non-       Out of
                                                        Round                  El Paso                 -Port
                               Woodlands     Worth-                  New                  Christi                Texas     NE Texas    Texas      Texas      Metro      State/
                                                         Rock                   MSA                   Arthur
                               -Sugarland   Arlington              Braunfels               MSA                  MSAs        MSAs       MSAs       MSAs       Areas     Country
                                                         MSA                                           MSA
                                  MSA         MSA                    MSA
  Practice Area by Region
             Environmental       $388         $418        $300        ~           ~          ~          ~          ~          ~          ~          ~          ~         $330
                               (N = 12)      (N = 6)    (N = 16)                                                                                                       (N = 12)
   Ethics-Legal Malpractice      $350         $240         ~          ~           ~          ~          ~          ~          ~          ~          ~          ~          ~
                                (N = 7)     (N = 12)
                    Family       $260         $250       $268       $225        $213       $213       $200       $219       $250       $250       $250       $250       $250
                                              (N =
                               (N = 219)                (N = 82)   (N = 98)    (N = 10)   (N = 8)    (N = 7)    (N = 26)   (N = 47)   (N = 17)   (N = 38)   (N = 61)   (N = 23)
                                              242)
  Government/Administrati
                                 $250        $213        $263       $238          ~          ~          ~          ~          ~        $200         ~        $225       $225
                      ve
                               (N = 24)     (N = 24)    (N = 24)    (N = 6)                                                           (N = 10)              (N = 7)     (N = 8)
               Health Care       $200         $240        $340       $180         ~          ~          ~          ~          ~          ~          ~          ~         $300
                               (N = 17)     (N = 32)    (N = 16)   (N = 15)                                                                                            (N = 10)
               Immigration       $295          ~           ~           ~          ~          ~          ~          ~          ~          ~          ~          ~           ~
                                (N = 6)
                  Insurance      $200         $185        $213       $175       $175         ~          ~          ~          ~        $200       $190         ~         $185
                               (N = 92)     (N = 61)    (N = 24)   (N = 20)                                                           (N = 7)    (N = 7)               (N = 27)
       Intellectual Property     $345         $370        $400        ~           ~          ~          ~          ~        $350         ~          ~          ~         $400
                               (N = 48)     (N = 68)    (N = 39)                                                           (N = 9)                                     (N = 25)
              International      $435         $313         ~          ~           ~          ~          ~          ~          ~          ~          ~          ~         $525
                               (N = 13)      (N = 6)                                                                                                                    (N = 7)
                   Juvenile        ~          $100         ~          ~           ~          ~          ~          ~          ~          ~          ~        $100          ~
                                             (N = 8)
        Labor-Employment         $285         $280        $300       $258        $205        ~          ~          ~        $240        $225      $225         ~         $300
                               (N = 65)     (N = 81)    (N = 33)   (N = 24)    (N = 10)                                    (N = 9)    (N = 10)   (N = 6)               (N = 21)
   Law Office Management          ~             ~          ~          ~           ~          ~          ~          ~          ~          ~          ~          ~          ~

    Litigation: Commercial       $295        $300        $300       $263        $275       $250       $250       $250       $250       $275       $250       $250       $320
                                             (N =        (N =
                               (N = 367)                           (N = 83)    (N = 17)   (N = 13)   (N = 15)   (N = 13)   (N = 38)   (N = 22)   (N = 43)   (N = 31)   (N = 77)
                                             350)        101)
Note: Attorneys could report working in more than one practice area. Rates are reported only for groups with six or more observations. Otherwise a tilde is shown (~).




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                               10
                           20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 17 of 30
                                                                    2015 HOURLY RATE FACT SHEET




Hourly Rates by Practice Area by Geographic Region (continued)
2015 Median Hourly Rates
                                                                      2015 Median Hourly Rates by Practice Area by Region
                                                                                               (Continued)

                                Houston-     Dallas-                   San
                                                                                                       Beaumont-               East &
                                  The         Fort       Austin-     Antonio-               Corpus                 Central                South     West       Non-         Out of
                                                                                 El Paso                  Port                  NE
                               Woodlands-    Worth-      Round         New                  Christi                 Texas                 Texas     Texas      Metro        State/
                                                                                  MSA                   Arthur                 Texas
                               Sugarland    Arlington   Rock MSA     Braunfels               MSA                   MSAs                   MSAs      MSAs       Areas       Country
                                                                                                         MSA                   MSAs
                                 MSA          MSA                      MSA
      Practice Area by
      Region
        Litigation: Personal      $200        $185         $200         $175       $160       $160        $200         ~        $160       $175       $160        ~          $200
                      Injury    (N = 135)   (N = 104)    (N = 20)     (N = 42)   (N = 13)   (N = 11)    (N = 11)               (N = 9)   (N = 15)   (N = 17)               (N = 29)
                    Military        ~           ~           ~            ~          ~          ~           ~           ~          ~         ~          ~          ~           ~

                 Oil & Gas         $300       $268         $300         $250        ~        $250          ~           ~        $250        ~         $245       $250        $275
                                (N = 100)   (N = 48)     (N = 14)     (N = 17)              (N = 7)                           (N = 18)              (N = 34)   (N = 25)    (N = 19)
                      Other        $250       $278         $250         $300        ~          ~           ~           ~         ~        $200        $225       $283        $295
                                 (N = 49)   (N = 36)     (N = 19)     (N = 16)                                                                       (N = 9)   (N = 12)    (N = 22)
         Public Utility Law         ~          ~           $320          ~          ~          ~           ~           ~         ~          ~           ~         ~           ~
                                                         (N = 12)
                Real Estate        $275        $285        $275         $250       $213       $250       $250        $250       $250       $250       $200       $200        $275
                                (N = 150)   (N = 162)    (N = 60)     (N = 57)   (N = 10)   (N = 11)    (N = 9)               (N = 20)   (N = 11)   (N = 18)   (N = 44)    (N = 35)
               School Law          $250        $205        $249          ~          ~          ~           ~           ~         ~          ~          ~          ~           ~
                                  (N = 9)    (N = 11)     (N = 6)
             Securities Law        $400        $375        $375          ~          ~          ~           ~           ~         ~          ~          ~          ~         $465
                                 (N = 26)    (N = 23)    (N = 15)                                                                                                          (N = 7)
        Social Security Law          ~          ~            ~           ~          ~          ~           ~           ~         ~          ~          ~          ~           ~

                  Taxation        $350         $400        $325         $288        ~          ~           ~           ~         ~          ~          ~          ~          $325
                                (N = 62)     (N = 42)    (N = 20)     (N = 12)                                                                                             (N = 16)
               Technology          ~           $350        $368          ~          ~          ~           ~           ~         ~          ~          ~          ~           ~
                                              (N = 9)     (N = 8)
       Wills-Trusts-Probate       $275         $275        $275         $250      $225        $213       $250         ~         $250      $260        $250       $250        $300
                                (N = 147)   (N = 134)    (N = 48)     (N = 65)   (N = 7)    (N = 14)    (N = 7)    (N = 11)   (N = 35)   (N = 9)    (N = 32)   (N = 58)    (N = 15)
Note: Attorneys could report working in more than one practice area. Rates are reported only for groups with six or more observations. Otherwise a tilde is shown (~).




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                          11
                         20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 18 of 30
                                                                     2015 HOURLY RATE FACT SHEET




Hourly Rates by Geographic Region by Years of Experience
2015 Median Hourly Rates
                                                                               2015 Median Hourly Rates by Region by Years of Experience
                                                   2 or less years   3 to 6 years   7 to 10 years   11 to 15 years   16 to 20 years    21 to 25 years    Over 25 years
      Region by Years of Experience
         Houston-The Woodlands-Sugarland MSA          $213             $250             $265            $257             $300               $300              $300
                                                    (N = 145)        (N = 211)       (N = 125)       (N = 130)         (N = 92)          (N = 103)         (N = 322)
               Dallas-Fort Worth-Arlington MSA        $217             $250             $250            $300             $300               $300              $350
                                                    (N = 155)        (N = 210)       (N = 161)       (N = 113)         (N = 99)          (N = 112)         (N = 292)
                       Austin-Round Rock MSA           $225             $250            $300            $300             $308               $350              $306
                                                     (N = 44)         (N = 89)        (N = 52)        (N = 65)         (N = 46)           (N = 41)         (N = 112)
                San Antonio-New Braunfels MSA          $200             $200            $250            $250             $284               $288              $300
                                                     (N = 52)         (N = 68)        (N = 39)        (N = 40)         (N = 32)           (N = 14)          (N = 96)
                                   El Paso MSA          ~               $175             ~              $233             $225                ~                $275
                                                                       (N = 9)                         (N = 6)         (N = 12)                             (N = 21)
                            Corpus Christi MSA         $188               ~              ~                ~               ~                  ~                $269
                                                      (N = 6)                                                                                               (N = 24)
                     Beaumont-Port Arthur MSA            ~                ~              ~                ~                ~               $250               $275
                                                                                                                                          (N = 6)           (N = 19)
                            Central Texas MSAs           ~              $214             ~              $215               ~                 ~                $259
                                                                      (N = 14)                         (N = 9)                                              (N = 14)
                         East & NE Texas MSAs          $175             $200            $240            $235             $263              $275               $275
                                                     (N = 10)         (N = 21)        (N = 12)        (N = 15)         (N = 12)          (N = 19)           (N = 50)
                             South Texas MSAs          $160             $185            $225            $200             $238              $231               $250
                                                      (N = 6)          (N = 7)                        (N = 13)          (N = 6)          (N = 14)           (N = 28)
                              West Texas MSAs          $180             $200            $200            $238             $250              $273               $275
                                                     (N = 20)         (N = 34)        (N = 23)        (N = 16)         (N = 12)          (N = 14)           (N = 34)
                               Non-Metro Areas         $175             $190            $250            $225             $225              $250               $250
                                                      (N = 8)         (N = 16)        (N = 11)        (N = 19)         (N = 15)           (N = 7)           (N = 78)
                            Out of State/Country       $191             $250            $280            $295             $323              $260               $307
                                                     (N = 10)         (N = 56)        (N = 29)        (N = 35)         (N = 36)          (N = 28)           (N = 84)
Note: Attorneys could report working in more than one practice area. Rates are reported only for groups with six or more observations. Otherwise a tilde is shown (~).




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                         12
                            20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 19 of 30
                                                                      2015 HOURLY RATE FACT SHEET




  Hourly Rates by Geographic Region by Firm Size
  2015 Median Hourly Rates
                                                                                              2015 Hourly Rate Fact Sheet
                                                                                    Median Hourly Rates by Firm Size and Region
                                              Solo          2 to 5     6 to 10    11 to 24    25 to 40      41 to 60     61 to 100     101 to 200
                                          Practitioners   attorneys   attorneys   attorneys   attorneys     attorneys    attorneys      attorneys   201 to 400   Over 400
     Firm Size by Region
               Houston-The Woodlands-
                       Sugarland MSA         $250            $250        $250        $270          $250         $253          $246       $350         $354          $450
                                          (N = 264)       (N = 306)   (N = 133)   (N = 118)      (N = 65)     (N = 20)      (N = 32)   (N = 33)     (N = 42)     (N = 107)
      Dallas-Fort Worth-Arlington MSA        $275            $270        $250        $228          $250         $335          $295       $360         $345          $392
                                          (N = 265)       (N = 301)   (N = 126)   (N = 112)      (N = 86)     (N = 53)      (N = 27)   (N = 25)     (N = 41)      (N = 99)
              Austin-Round Rock MSA          $268            $297        $300        $295          $250         $285          $250       $305         $408          $459
                                          (N = 110)       (N = 122)    (N = 58)    (N = 44)      (N = 23)     (N = 11)       (N = 7)    (N = 8)     (N = 22)      (N = 40)
       San Antonio-New Braunfels MSA         $250            $225        $216        $215          $210         $263            ~          ~          $293          $421
                                          (N = 107)        (N = 93)    (N = 50)    (N = 40)       (N = 8)                                            (N = 7)      (N = 16)
                          El Paso MSA        $250            $200         ~          $171            ~           ~             ~           ~            ~            ~
                                           (N = 17)        (N = 27)                 (N = 8)
                   Corpus Christi MSA        $250            $225       $208           ~            ~            ~             ~           ~            ~           ~
                                           (N = 27)                   (N = 10)
            Beaumont-Port Arthur MSA         $230           $225        $264          ~             ~            ~             ~           ~            ~           ~
                                            (N = 9)       (N = 14)     (N = 6)
                   Central Texas MSAs        $213           $200          ~          $225           ~            ~             ~           ~            ~           ~
                                           (N = 15)       (N = 13)                 (N = 10)
                East & NE Texas MSAs         $250           $250        $250         $248           ~            ~             ~           ~            ~           ~
                                           (N = 48)       (N = 54)    (N = 19)     (N = 14)
                    South Texas MSAs         $225           $230        $188         $200           ~            ~             ~           ~            ~           ~
                                           (N = 27)       (N = 21)    (N = 11)     (N = 14)
                     West Texas MSAs         $225           $200        $224         $209          $241         $205           ~           ~            ~           ~
                                           (N = 34)       (N = 35)    (N = 22)     (N = 28)      (N = 20)     (N = 10)
                      Non-Metro Areas        $200           $250        $250          ~             ~            ~             ~           ~            ~           ~
                                           (N = 79)       (N = 59)    (N = 10)
                   Out of State/Country      $256           $275        $225         $288          $250        $308          $270        $308         $368         $465
                                           (N = 52)       (N = 50)    (N = 33)     (N = 26)      (N = 25)     (N = 9)       (N = 9)    (N = 12)     (N = 19)     (N = 39)

Rates are reported only for groups with six or more observations. Otherwise a tilde is shown (~).




  State Bar of Texas Department of Research and Analysis
                                                                                                                                                                             13
                               20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 20 of 30
                                                                                  2015 HOURLY RATE FACT SHEET




APPENDIX
Method

Data Collection

Attorney hourly rate information was collected in the Texas Attorney Survey – Status 2015. The questionnaire (Appendix A) was emailed on March 21, 2016, to 94,150
active attorneys licensed by the State Bar of Texas, maintaining active membership in the State Bar of Texas, and who did not opt out of receiving survey mailings.

The survey’s results are presented in part by geographic region, which is broken down into 13 economic areas. The metropolitan areas (Metropolitan Statistical Areas or
MSAs) were defined by the Federal Office of Management and Budget.

Response Rate

The cutoff date of the survey was April 18, 2016. As of the deadline there were 11,793 who completed the questionnaire, for an overall response rate of 12.5 percent.
Response rates for each region are shown in the table below. Information below is on respondents who provided information on the county they practiced in.
                                                                                          2015 Hourly Rate Fact Sheet - Response Rates
                                                              Active State Bar of        % of State Bar      SBOT Survey
                                                                                                                             % of Respondents     Response Rate
                                                               Texas Members             Membership          Respondents
   Regions
   Houston-The Woodlands-Sugarland MSA                                      28,224                  28.6%            2,711                29.1%            9.6%
   Dallas-Fort Worth-Arlington MSA                                          26,853                  27.2%            2,704                29.0%           10.1%
   Austin-Round Rock MSA                                                    11,781                  11.9%            1,411                15.1%           12.0%
   San Antonio-New Braunfels MSA                                             6,754                   6.8%              799                 8.6%           11.8%
   El Paso MSA                                                               1,278                   1.3%              161                 1.7%           12.6%
   Corpus Christi MSA                                                        1,088                   1.1%              134                 1.4%           12.3%
   Beaumont-Port Arthur MSA                                                    795                   0.8%               84                 0.9%           10.6%
   Central Texas MSAs                                                        1,034                   1.0%              140                 1.5%           13.5%
   East & NE Texas MSAs                                                      2,270                   2.3%              284                 3.0%           12.5%
   South Texas MSAs                                                          1,923                   1.9%              219                 2.3%           11.4%
   West Texas MSAs                                                           2,540                   2.6%              332                 3.6%           13.1%
   Non-Metro Areas                                                           3,417                   3.5%              395                 4.2%           11.6%
   Out of State/Country                                                     10,714                  10.9%            1,069                11.5%           10.0%
   Total attorneys identified by work location                              98,671                 100.0%           10,443               100.0%           10.6%
   Response rate including all attorneys who
   responded, even if not identified by location                                                                    11,793                                12.5%
*Numbers are based on attorneys who have reported the county they practiced in.




State Bar of Texas Department of Research and Analysis
                                                                                                                                                                   14
                         20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 21 of 30
                                                                2015 HOURLY RATE FACT SHEET



Regions and Counties in Each Region
1 Houston-The Woodlands-Sugar Land MSA                   6 Corpus Christi MSA                 16 Wichita Falls MSA
                 Austin                                                     Aransas                               Archer
                 Brazoria                                                   Nueces                                Clay
                 Chambers                                                   San Patricio                          Wichita
                 Fort Bend
                 Galveston                               7 Beaumont-Port Arthur MSA           South Texas MSAs
                 Harris                                                    Hardin
                 Liberty                                                   Jefferson          17 Brownsville-Harlingen MSA
                 Montgomery                                                Newton                                  Cameron
                 Waller                                                    Orange
                                                                                              18 Laredo MSA
2 Dallas-Fort Worth-Arlington MSA                        Central Texas MSAs                                       Webb
                   Collin
                   Dallas                                8 Waco MSA                           19 McAllen-Edinburg-Mission MSA
                   Denton                                                    McLennan                            Hidalgo
                   Ellis                                                     Falls
                   Hood
                   Hunt
                                                                                              West Texas MSAs
                                                         9 Killeen-Temple MSA
                   Johnson                                                  Bell              20 Abilene MSA
                   Kaufman                                                  Coryell                               Callahan
                   Parker                                                   Lampasas                              Jones
                   Rockwall
                                                                                                                  Taylor
                   Somervell
                   Tarrant
                                                         East & NE Texas MSAs
                                                                                              21 Amarillo MSA
                   Wise
                                                         10 College Station-Bryan MSA                             Armstrong
                                                                              Brazos                              Carson
3 Austin-Round Rock MSA
                                                                              Burleson                            Oldham
                  Bastrop
                                                                              Robertson                           Potter
                  Caldwell
                                                                                                                  Randall
                  Hays
                                                         11 LongviewMSA
                  Travis
                                                                             Gregg            22 Lubbock MSA
                  Williamson
                                                                             Rusk                                 Crosby
                                                                             Upshur                               Lubbock
4 San Antonio-New Braunfels MSA
                                                                                                                  Lynn
                  Atascosa
                                                         12 Sherman-Denison MSA
                  Bandera
                                                                            Grayson           23 Midland MSA
                  Bexar
                                                                                                                  Martin
                  Comal
                                                         13 Texarkana MSA                                         Midland
                  Guadalupe
                                                                             Bowie
                  Kendall
                                                                                              24 Odessa MSA
                  Medina
                                                         14 Tyler MSA                                             Ector
                  Wilson
                                                                             Smith
                                                                                              25 San Angelo MSA
5 El Paso MSA
                                                         15 Victoria MSA                                          Irion
                  El Paso
                                                                             Goliad                               Tom Green
                  Hudspeth
                                                                             Victoria




State Bar of Texas Department of Research and Analysis
                                                                                                                                15
                    20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 22 of 30
                                                              2015 HOURLY RATE FACT SHEET


26 Non-Metropolitan Counties                     Franklin                           Llano            Terrell
        Anderson                                 Freestone                          Loving           Terry
        Andrews                                  Frio                               Madison          Throckmorton
        Angelina                                 Gaines                             Marion           Titus
        Bailey                                   Garza                              Mason            Trinity
        Baylor                                   Gillespie                          Matagorda        Tyler
        Bee                                      Glasscock                          Maverick         Upton
        Blanco                                   Gonzales                           McCulloch        Uvalde
        Borden                                   Gray                               McMullen         Val Verde
        Bosque                                   Grimes                             Menard           Van Zandt
        Brewster                                 Hale                               Milam            Walker
        Briscoe                                  Hall                               Mills            Ward
        Brooks                                   Hamilton                           Mitchell         Washington
        Brown                                    Hansford                           Montague         Wharton
        Burnet                                   Hardeman                           Moore            Wheeler
        Calhoun                                  Harrison                           Morris           Wilbarger
        Camp                                     Hartley                            Motley           Willacy
        Cass                                     Haskell                            Nacogdoches      Winkler
        Castro                                   Hemphill                           Navarro          Wood
        Cherokee                                 Henderson                          Nolan            Yoakum
        Childress                                Hill                               Ochiltree        Young
        Cochran                                  Hockley                            Palo Pinto       Zapata
        Coke                                     Hopkins                            Panola           Zavala
        Coleman                                  Houston                            Parmer
        Collingsworth                            Howard                             Pecos
        Colorado                                 Hutchinson                         Polk
        Comanche                                 Jack                               Presidio
        Concho                                   Jackson                            Rains
        Cooke                                    Jasper                             Reagan
        Cottle                                   Jeff Davis                         Real
        Crane                                    Jim Hogg                           Red River
        Crockett                                 Jim Wells                          Reeves
        Culberson                                Karnes                             Refugio
        Dallam                                   Kenedy                             Roberts
        Dawson                                   Kent                               Runnels
        Deaf Smith                               Kerr                               Sabine
        Delta                                    Kimble                             San Augustine
        De Witt                                  King                               San Jacinto
        Dickens                                  Kinney                             San Saba
        Dimmit                                   Kleberg                            Schleicher
        Donley                                   Knox                               Scurry
        Duval                                    Lamar                              Shackelford
        Eastland                                 Lamb                               Shelby
        Edwards                                  La Salle                           Sherman
        Erath                                    Lavaca                             Starr
        Fannin                                   Lee                                Stephens
        Fayette                                  Leon                               Sterling
        Fisher                                   Limestone                          Stonewall
        Floyd                                    Lipscomb                           Sutton
        Foard                                    Live Oak                           Swisher




State Bar of Texas Department of Research and Analysis
                                                                                                                    16
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 23 of 30




                     State Bar of Texas Attorney Survey -- Status 2015

 MAILING

 Dear Attorney,

 The State Bar of Texas needs your help! Complete the 2015 Texas Attorney Survey and you could win one of five
 prizes. Two-hundred participants will each win $10 gift cards, two participants will win an Apple iPad Pro, and two
 will receive a pair of tickets to one of the following events:

         Dallas Cowboys Regular Season Home Game (game to be determined once schedule is available)
         Houston Texans Regular Season Home Game (game to be determined once schedule is available)
         NASCAR Chase for the Sprint Cup AAA Texas 500 Race
               o Suite tickets including food and beverage
               o VIP credentials into garage/pit area

 The Texas Attorney Survey is conducted every other year to provide Texas attorneys with information about the
 economics of the practice of law. Reports generated from this survey will include detailed breakdowns of income,
 hourly rates, pro bono services, law school and career satisfaction, and State Bar of Texas Member Services.
 Results of this survey will be made available at texasbar.com/research.

 This year the State Bar of Texas teamed up with Texas A&M University to include questions that touch on the
 economic and non-economic value of a law degree and career satisfaction. This information should help to provide
 prospective law students, law schools, and members of the bar with insight on how legal education affects an
 attorney’s career.

 This survey is anonymous, and the process is secure. Your email address will be used for the drawings and will then
 be deleted and not associated with your responses.

 Completion of the survey takes about four to eight minutes, depending on your occupation and pro bono
 experience. Please complete the survey by 5 p.m. Monday, April 4, 2016.

 Your participation will help ensure you and other Texas attorneys have the most current economic information
 available.

 If you have any questions please feel free to call us at (800) 204-2222, ext. 1724 or email us at
 research@texasbar.com. Thank you for your help.

 Sincerely,
 Cory Squires
 State Bar of Texas Department of Research and Analysis




                                                                                                                  17
                                                                                                                   4
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 24 of 30




 SURVEY QUESTIONS

 INSTRUCTIONS
 Each question can be answered by simply selecting a response or filling in a blank. These questions are for
 information related to calendar year 2015.

 Completion of the survey should take, on average, 5 minutes.

 Responses will be saved, you may close the survey and return later to complete if needed.

 Please complete this questionnaire by 5 p.m. Monday, April 4, 2016.

 Thank you for your participation.

 PRIMARY OCCUPATION
 1. For 2015, what was your primary occupation?
 ___ Private law practice                             ___ Other law related
 ___ For-profit corporate/in-house counsel            ___ Non-law related
 ___ Non-profit corporate/in-house counsel            ___ Unemployed/Looking for work
 ___ Full-time judge                                  ___ Unemployed/not looking for work
 ___ Other judicial branch                            ___ Retired/not working
 ___ Government attorney                              ___ Was not licensed to practice in 2015
 ___ Law faculty                                      ___ Other___________________
 ___ Public interest lawyer

 2.   If applicable, what was your job title in 2015? ___________________

 3.   In calendar year 2015, did you work:
      ___Full-time ___Part-time ___By Contract___Not Applicable ___Other

 4.   What was your approximate gross personal income (including any bonus) during calendar year 2015?
      __________________

 5.   If you received a bonus for 2015, what was it? ______________

 6.   How has your income changed in the last year?
      ___Increased significantly ___Increased moderately ___Remained steady ___Decreased moderately
      ___Decreased significantly

 7.   The State Bar of Texas defines pro bono as the provision of the following without an expectation of
      payment or at a substantially reduced fee:

         legal services to the poor or to a charitable organization that addresses the needs of the poor,
         services that improve the legal process or availability of legal services to the poor,
         legislative, administrative or advocacy for the poor,
         unsolicited, involuntary court appointments.

      The Bar’s pro bono policy does not define poor; however, it encourages attorneys to serve clients that
      would qualify for legal aid who live at or below 125% of the federal poverty guidelines ($14,850 for single
      person, $30,375 for family of 4).

 Did you provide any of the above pro bono services in calendar year 2015? ___Yes ___No

                                                                                                                    518
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 25 of 30



 PRIVATE PRACTITIONER – PRACTICE AREA INFORMATION
 If not a private practitioner, please proceed to question 12.

 8.   For 2015, if you were in private law practice, how many attorneys, including yourself, worked in your firm?
      (Please include attorneys at all locations of your firm in the total.)

      Number of attorneys (can be approximate): ________

 9.   For 2015, if you worked as a private law practitioner, please list the areas of practice that account for 25
      percent or more of the time you spent practicing law, how you billed for your services, and the typical rate
      or fee (if applicable) you charged in each area.
      (For billing method please specify whether it was an hourly rate, flat fee, contingency fee, or other)

          Practice Area                                        Billing Method Rate                     Percent of Practice
          ________________________________                   _____________ ____________               ________________
           ________________________________                  _____________ ____________               ________________
           ________________________________                  _____________ ____________               ________________
           ________________________________                  _____________ _____________ _________________
 10. Please provide the following information on the average number of actual and billable hours worked per
     week, as an attorney in 2015:
     ___Actual hours worked per week
     ___Billable hours worked per week

 11. Please specify your position in calendar year 2015 as a private practitioner:
      ___Sole Practitioner      ___First-Year Associate ___Second-Year Associate ___Third-Year Associate ___Fourth-Year Associate
      ___Fifth-Year Associate   ___Sixth-Year Associate ___Seventh-Year Associate ___Eighth-Year Associate ___Of Counsel
      ___Non-Equity Partner     ___Equity Partner        ___Managing Partner      ___Other

 12. What professional licenses or certificates, if any, do you have other than your law license?
 ___________________________________________________________________________________

 13. Did you provide professional services other than legal services in 2015? ___Yes ___No

 14. If yes, what other types of professional services did you provide?
     ___Real Estate Sales/Development/Management
     ___Insurance Sales
     ___Accounting
     ___Financial Planning
     ___Investment Advisor
     ___Registered Securities Representative
     ___Other_____________




                                                                                                                                    619
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 26 of 30



 PRO BONO
 If you answered “no” to question 7, please proceed to question 19.

 Please take a moment to answer a few questions on the pro bono services you performed in 2015. This data will
 be used to highlight how Texas attorneys are doing their part to help low-income people in our state.
 Historically, Texas attorneys perform about 2.4 million hours of pro bono services each year.


 15. Did you provide any free legal services to the poor in 2015? (Do not include cases where your clients failed to
     pay you.) ___Yes ___No

     If so, approximately how many total hours did you provide? _________________________

    Approximately how many hours were for:
    Please note that these categories do not need to sum to the total hours provided.
    ___Civil Matters
    ___Criminal Matters
    ___Unsolicited Court Appointments
    ___Legal services to a charitable organization for the poor
    ___Legislative, administrative, or systems advocacy for the poor
    ___Legal services to simplify or improve quality of legal services to the poor

 16. Did you provide any legal services at a substantially reduced fee that benefited the poor in 2015?
     (Do not include cases where your clients failed to pay you.)
     ___Yes ___No

     If so, approximately how many total hours did you provide? _________________________

     Approximately how many hours were for:
     Please note that these categories do not need to sum to the total hours provided.
     ___Civil Matters
     ___Criminal Matters
     ___Unsolicited Court Appointments

 17. Did you pay actual out-of-pocket expenses related to pro bono or legal services to the poor in 2015?
     ___Yes ___No

     If so, what was the approximate total amount of the out-of-pocket expenses that you paid in 2015?
     ______________________________________________________________________________________

 18. Did you make any direct financial contributions related to legal services to the poor in 2015?
     ___Yes ___No

     If so, what was the approximate total amount of the financial contribution you paid in 2015?
     ______________________________________________________________________________________

 18. If you have any comments or suggestions about pro bono services please provide them below:
     __________________________________________________________________________________________
     __________________________________________________________________________________________
     __________________________________________________________________________________________




                                                                                                                  207
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 27 of 30



 VOLUNTARY DEMOGRAPHICS
 The following voluntary demographic information is used to provide detailed economic trends and measure
 diversity in the practice of law in Texas. The State Bar of Texas follows the U.S. Census Bureau and U.S. Equal
 Employment Opportunity guidelines for collecting information on sex and race/ethnicity.

 19. In which Texas County was a majority of your work performed (in 2015)?
 If majority was out-of-state or out-of-country, please note that below.
 _________________________________________

 20. Years of experience as an attorney, up to and including calendar year 2015:
          ___ 2 or less years                         ___ 3 to 6 years
          ___ 7 to 10 years                           ___ 11 to 15 years
          ___ 16 to 20 years                          ___ 21 to 25 years
          ___ More than 25 years

 21. Age:
            ___ 21 to 25 years                         ___ 26 to 30 years
            ___ 31 to 35 years                         ___ 36 to 40 years
            ___ 41 to 45 years                         ___ 46 to 50 years
            ___ 51 to 55 years                         ___ 56 to 60 years
            ___ 61 to 65 years                         ___ More than 65 years

 22. Sex:
            ___Male ___Female

 23. Ethnicity:
          ___Hispanic or Latino
          ___Not Hispanic or Latino

 24. Race:
         ___White
         ___Black or African American
         ___American Indian or Alaska Native
         ___Asian
         ___Native Hawaiian or Other Pacific Islander
         ___Two or More Races
         ___Other




                                                                                                                   21
                                                                                                                   8
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 28 of 30



 LAW SCHOOL/CAREER SATISFACTION
 The purpose of these questions is to study the economic and non-economic value of a law degree and the
 associated attorney satisfaction with careers and decisions to attend law school. This information will help provide
 prospective law students and members of the bar with important information about legal careers in Texas.
 25. Which of the following best describes your undergraduate major?
          ___ Business                                   ___ Humanities
          ___ Criminal justice or law enforcement        ___ Physical science or mathematics
          ___ Engineering                                ___Social sciences
          ___ Other___________________

 26. Which of the following best describes your class rank upon graduation from college?
          ___Top 10th percentile
          ___Top 25th percentile
          ___Top 50th percentile
          ___Top 75th percentile
          ___Don’t know

 27. Which of the following best describes your class rank upon graduation from law school?
          ___Top 10th percentile
          ___Top 25th percentile
          ___Top 50th percentile
          ___Top 75th percentile
          ___Don’t know

 28. Approximately how much student loan debt did you incur during law school?
          ___None                               ___ $100,000 or more
          ___ $1,000 - $24,999
          ___ $25,000 - $49,999
          ___ $50,000 - $74,999
          ___ $75,000 - $99,999

 29. At this point in your career, how much remaining law school debt do you have?
          ___None                               ___ $100,000 or more
          ___ $1,000 - $24,999
          ___ $25,000 - $49,999
          ___ $50,000 - $74,999
          ___ $75,000 - $99,999

 30. On a scale of 1 to 5 please provide your level of satisfaction on the following questions?
 Please rate your level of satisfaction on a scale of 1 to 5 (1 being Very Dissatisfied and 5 being Very Satisfied).
     ___How satisfied are you with your decision to have attended law school?
     ___ How satisfied are you with your career?




                                                                                                                       9
                                                                                                                       22
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 29 of 30



 STATE BAR OF TEXAS MEMBER SERVICES
 The State Bar of Texas offers many services to help attorneys in both their professional and personal lives. Within
 these services you can find access to hundreds of useful programs. The following questions will help measure both
 awareness of and satisfaction with the current services available to you. In addition, your feedback will help the
 State Bar understand what services you would like to see offered in the future.

 31. Please provide information on your experience using the following State Bar of Texas Member Services
 Please rate your level of satisfaction on a scale of 1 to 5 (1 being Very Dissatisfied and 5 being Very Satisfied).
 [Satisfaction scale: 1-Very Dissatisfied, 2-Somewhat Dissatisfied, 3-Neither Satisfied nor Dissatisfied,
 4-Somewhat Satisfied, 5-Very Satisfied.
 Awareness scale: 1-Aware of service but have no experience, 2-I am not aware of this service]

 Service                                         Are you aware of the service          Satisfaction
                                                           (Y/N)
 Texas Bar CLE___________________________             ______________                   ____________
 Client Attorney Assistance Program (CAAP)___          ______________                  ____________
 State Bar of Texas Advertising Review________         ______________                  ____________
 Texas Lawyers’ Assistance Program (TLAP)____          ______________                  _____________
 State Bar of Texas Member Benefit Program __          ______________                  _____________
 Texas Bar Journal______________________ __             ______________                 _____________
 Texas Bar Career Center________________ __             ______________                 _____________
 Texas Bar Private Insurance Exchange______ __          ______________                 _____________
 Free Legal Research (Fastcase, Casemaker) ____         ______________                 _____________
 Lawyer Referral and Information Services (LRIS)        ______________                 _____________
 Law Practice Management Program__________              ______________                 _____________
 State Bar of Texas Attorney Ethics Hotline_____        ______________                 _____________

 32. Overall, how would you rate the TexasBarCLE's CLE offerings compared with those of other CLE providers?
     Please rate the following on a scale of 1 to 5 (1 being Much Worse and 5 being Much Better)
     ___Live courses
     ___Live webcasts
     ___24/7 online classes
     ___Downloadable audio MP3s of programs
     ___Online library of CLE articles
     ___Course books


 33. Please rate the level of importance of each consideration when choosing a particular CLE program:
     Please rate the following on a scale of 1 to 5 (1 being Not at all Important and 5 being Very Important)
     ___Number of MCLE hours
    ___Course format
    ___Registration Fee
    ___Topics relevant to my practice
    ___Speakers’ reputation or expertise
    ___Length of course
    ___Location of course
    ___Course amenities
    ___Networking




                                                                                                                       23
                                                                                                                        10
20-05027-rbk Doc#251-5 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit E Pg 30 of 30




 STATE BAR OF TEXAS MEMBER SERVICES CONTINUED


 34. How do you currently obtain your major medical health insurance?
     ___Through the Texas Bar Private Insurance Exchange
     ___Local Agent/Broker
     ___Direct through Insurance Carrier
     ___HealthCare.gov
     ___Through my Employer
     ___I do not currently have major medical health insurance
     ___Other__________________
 35. Do you carry any of the following types of insurance?
 Please select all that apply.
     ___Professional Liability (“Legal Malpractice”) Insurance
     ___Other Non-Legal Professional Liability (“E&O”) Insurance
     ___Cyber Breach Liability Insurance
     ___Business Owners Insurance
     ___Employment Practices Liability Insurance
     ___Other______________
 36. Please indicate whether you have reached out to the Texas Lawyers’ Assistance Program (TLAP), on behalf of
 a lawyer or judge for one of the following mental health or substance use disorders
 Check all that apply.
     ___Depression
     ___Anxiety
     ___Alcohol abuse
     ___Drug abuse
     ___Suicidal ideation
     ___Age-related cognitive impairment
     ___Have not referred anyone
     ___Other __________________


 37. Please indicate any benefits and/or vendors you would like to see offered through the State Bar of Texas
 Member Benefit Program.
 _____________________________________________________________________________________________
 _____________________________________________________________________________________________

 38. If you have any additional comments regarding the information collected with this survey, please provide
 them below:
 _____________________________________________________________________________________________
 _______________________________________________________________________________________




                                                                                                                24
                                                                                                                 11
